Name: Commission Implementing Regulation (EU) 2019/364 of 13 December 2018 laying down implementing technical standards with regard to the format of applications for registration and extension of registration of trade repositories in accordance with Regulation (EU) 2015/2365 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: free movement of capital;  technology and technical regulations;  documentation;  information technology and data processing;  marketing;  EU institutions and European civil service
 Date Published: nan

 22.3.2019 EN Official Journal of the European Union L 81/125 COMMISSION IMPLEMENTING REGULATION (EU) 2019/364 of 13 December 2018 laying down implementing technical standards with regard to the format of applications for registration and extension of registration of trade repositories in accordance with Regulation (EU) 2015/2365 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/2365 of the European Parliament and of the Council of 25 November 2015 on transparency of securities financing transactions and of reuse and amending Regulation (EU) No 648/2012 (1), and in particular Article 5(8) thereof, Whereas: (1) A uniform format for applications to the European Securities and Markets Authority (ESMA) for registration and extension of registration of trade repositories should ensure that all information required pursuant to Commission Delegated Regulation (EU) 2019/359 (2) is submitted to, and easily identified by, ESMA. (2) In order to facilitate the identification of the information submitted by the trade repository, every document contained in the application should bear a unique reference number. (3) In accordance with Article 1(3) of Delegated Regulation (EU) 2019/359, where an applicant trade repository considers that a requirement of Delegated Regulation (EU) 2019/359 is not applicable to it, it must clearly indicate that requirement in its application and provide an explanation why such requirement does not apply. Those requirements and explanations should be clearly identified in the application for registration or extension of registration. (4) Any information submitted to ESMA in an application for registration or extension of registration of a trade repository should be provided in a durable medium as defined in Directive 2009/65/EC of the European Parliament and of the Council (3) to enable its storage for future use and reproduction. (5) This Regulation is based on the draft implementing technical standards submitted by ESMA to the European Commission, pursuant to the procedure in Article 15 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (4). (6) ESMA has conducted open public consultations on these draft implementing technical standards, analysed the potential related costs and benefits and requested the opinion of the Securities and Markets Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1095/2010, HAS ADOPTED THIS REGULATION: Article 1 Format of the application for registration and extension of registration 1. An application for registration or extension of registration shall be submitted in the format set out in the Annex. 2. The trade repository shall give a unique reference number to each document it submits and shall clearly identify which specific requirement in Delegated Regulation (EU) 2019/359 the document refers to. 3. An application for registration or extension of registration shall clearly indicate the reasons why information referring to a certain requirement is not submitted. 4. An application for registration or extension of registration shall be submitted in a durable medium as defined in Article 2(1)(m) of Directive 2009/65/EC. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 337, 23.12.2015, p. 1. (2) Commission Delegated Regulation (EU) 2019/359 of 13 December 2018 supplementing Regulation (EU) 2015/2365 of the European Parliament and of the Council with regard to regulatory technical standards specifying the details of the application for registration and extension of registration as a trade repository (see page 45 of this Official Journal). (3) Directive 2009/65/EC of the European Parliament and of the Council of 13 July 2009 on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investment in transferable securities (UCITS) (OJ L 302, 17.11.2009, p. 32). (4) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). ANNEX FORMAT FOR AN APPLICATION FOR REGISTRATION OR EXTENSION OF REGISTRATION AS A TRADE REPOSITORY GENERAL INFORMATION Date of application Corporate name of the trade repository Legal address of the trade repository The types of securities financing transactions for which the trade repository is applying to be registered Name of the person responsible for the application Contact details of the person responsible for the application Name of the person(s) responsible for the compliance for the trade repository or involved in compliance assessments for the trade repository Contact details of the person(s) responsible for the compliance for the trade repository or involved in compliance assessments for the trade repository Identification of any parent company or any subsidiaries DOCUMENT REFERENCES (1) Article of (EU) 2019/359 Unique reference number of the document Title of the document Chapter/section/page of the document where the information is provided or reason why the information is not provided (1) For all information required in Commission Delegated Regulation (EU) 2019/359 with the exception of points (a), (c) and (g) of Article 1 thereof.